           Case 1:20-cr-00061-SPW Document 39 Filed 04/19/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                      CR 20-61-BLG-SPW


                          Plaintiff,
                                                PRELIMINARY ORDER OF
             vs.                                FORFEITURE


 JOHN RAYMOND VEUM,

                          Defendant.




       WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 21 U.S.C,

§ 853, as property used or intended to be used to facilitate the violations alleged in

the indictment, or as proceeds of said violations;

       AND WHEREAS,on April 16, 2021, the defendant entered a plea of guilty

to count II of the Indictment charging possession with intent to distribute

methamphetamine;

       AND WHEREAS,the defendant pled true to the forfeiture allegation that

stated that as a result ofthe offenses charged in the indictment, the defendant shall

forfeit:
Case 1:20-cr-00061-SPW Document 39 Filed 04/19/21 Page 2 of 4
Case 1:20-cr-00061-SPW Document 39 Filed 04/19/21 Page 3 of 4
Case 1:20-cr-00061-SPW Document 39 Filed 04/19/21 Page 4 of 4
